
	
		II
		110th CONGRESS
		2d Session
		S. 3122
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Ms. Cantwell (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to provide for the
		  regulation of oil commodities markets, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Policing United States Oil
			 Commodities Markets Act of 2008.
		2.Energy
			 commodities and related swaps traded on foreign boards of tradeSection 5 of the Commodity Exchange Act (7
			 U.S.C. 7) is amended by adding at the end the following:
			
				(f)Designation of
				certain contract markets and electronic trading facilities
					(1)Definition of
				covered market or facilityIn this subsection, the term
				covered market or facility means a contract market or electronic
				trading facility—
						(A)that operates 1
				or more trading terminals within the United States (including any territory or
				possession of the United States);
						(B)on which there is
				transacted or facilitated any agreement, contract, or transaction that serves a
				price discovery function for any energy commodity that is delivered in the
				United States; and
						(C)that is regulated
				by a foreign regulatory agency.
						(2)Designation
				requirement
						(A)In
				generalNotwithstanding any other provision of this Act, not
				later than 180 days after the date of enactment of this subsection, a covered
				market or facility shall—
							(i)register with the
				Commission as a designated contract market under this section; and
							(ii)be subject to
				each rule established and regulation promulgated by the Commission (including
				each disclosure requirement that applies to a designated contract
				market).
							(B)Effect on
				exemptionsEffective beginning on the earlier of the date of
				registration of a covered market or facility under subparagraph (A) or the date
				that is 180 days after the date of enactment of this subsection, the authority
				of each exemption provided to a covered market or facility relating to the
				registration of the covered market or facility as a designated contract market
				(including any no action letter issued by the Commission) shall
				terminate.
						.
		
